DETAILED ACTION
	Claims 1-6, 8, 10-17 and 20 are present.  Claims 13-15 reman withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Election/Restrictions
	In the interest of compact prosecution, all previously withdrawn claims depending from claim 1 as a result of a species election requirement are rejoined and examined here.  Specifically, claims 6 and 17 are rejoined.
	In the interest of compact prosecution, Restriction between Groups I and II as set forth in the Office Action dated 07/06/2021 is withdrawn and Group II is rejoined and examined here.  Specifically, claims 2 and 20 are rejoined and examined herein.
It is noted that Group III, claims 13-15, remains a separate Group with claims 13-15 withdrawn.  In the claims filed on 07/24/2020, the only technical feature shared between claims 13-15 and claims 1 and 2 was an enantiomerically enriched mixture of undecavertol, which is not a special technical feature in view of Abate et al. (Bio-catalysed synthesis of optically active undecavertol, Tetrahedron Asymmetry 16 (2005): 1997-99) (see IDS) as explained in the Office Action dated 07/06/2021.  Claim 15 is interpreted as reciting a product by process. See MPEP 2113.  Presently, claims 13-15 and claims 1 and 2 share a technical feature of an undecavertol mixture with at least 94% enantiomeric excess of an enantiomer.  Abate et al., Table 1, teach a mixture with 93% enantiomeric excess of (R)-undecavertol. However, methods of increasing the enantiomeric content of mixture are known in the prior art including Speybrouck et al. (Preparative supercritical fluid chromatography: A powerful tool for chiral separations, J. Chromatog. A 1467 (2016): 33-55) (previously cited) wherein any (R)-undecavertol composition with enantiomer excess can be further purified for a specific enantiomer using techniques known in the prior art including chiral chromatography techniques including those reviewed by Speybrouck et al.  “[R]esolution, affording simultaneously both enantiomers, can be achieved using different methods: crystallization, membranes, enzymatic bioconversion, electrophoretic and chromatographic resolution.” Speybrouck et al., page 34, left column.  “[T]he contribution of the direct separation of enantiomers by chromatography on chiral stationary phases has rapidly grown. The main advantages of this last methodology are the following: i) application to a broad variety of racemic structures, ii) rapid and easy realization and iii) isolation of the two enantiomers usually with a high degree of enantiomeric purity on a preparative scale.” Speybrouck et al., page 42, right column.  One having ordinary skill in the art at the time of filing would have been motivated to apply any technique known in the art for increasing enantiomeric enrichment, including chiral chromatography, to any composition containing (R)-undecavertol disclosed or suggested by the prior art since Abate et al. teach that it is advantageous to isolate (R)-undecavertol which includes motivation to isolate (R)-undecavertol up to the theoretical limit of 100% enantiomeric excess and/or to repeat chromatographic purification until enantiomeric excess greater than the 93% enantiomeric excess (e.e.) taught by Abate et al. is achieved including 94% e.e.  For these reasons, claims 13-15 (Group III) do not share a special technical feature with any of claims 1 and 2 (Groups I and II), as amended, that makes a contribution over the prior art.
In view of the partial withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-12, 16-17 and 20 (all non-withdrawn claims) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).

Claim scope
Claim 1 recites a method of increasing the proportion of an enantiomer of undecavertol in an enantiomeric mixture of undecavertol (range from 45:55 to 55:45 as recited, which includes a racemic mixture) by contacting the mixture with an alcohol dehydrogenase wherein the contacting results in a product having enantiomeric excess equal to or greater than about 94%.  
Claim 1 does not specify which enantiomer is enriched such that the scope of claim 1 is considered to including producing a product with 94% enantiomeric excess of either the (R) or (S) enantiomers of undecavertol wherein claim 10 is limited to (R) enantiomer in excess.
Claim 1 in considered to encompass the working examples of the specification.  In Example 1 (page 18) of the specification, an alcohol dehydrogenase is applied to a racemic mixture of undecavertol to result in 99.4% (R)-trans-undecavertol as a product.  An ordinarily skilled artisan at the time of filing would have readily understood that such product is produced by the alcohol dehydrogenase having selectivity for oxidizing (S)-undecavertol to achiral undecavertone while leaving (R)-undecavertol unreacted and therefore enriched (i.e. increased proportion) in the mixture.  As such, claim 10 is considered to directly imply that the alcohol dehydrogenase is selective for (S)-undecavertol as a substrate.  Herein, the ability of an alcohol dehydrogenase to discriminate between (R) and (S) enantiomers can also be referred to as stereoselectivity.
An ordinarily skilled artisan would recognize that the laws of thermodymanics and conservation of energy requires that an enzyme catalyze the same reaction in both directions with no change in equilibrium constant.  As such, an alcohol dehydrogenases that preferentially catalyzes the conversion of (S)-undecavertol to undecavertone also reciprocally catalyzes the conversion of undecavertone to (S)-undecavertol with the same stereoselectivity in both oxidation and reduction directions.
Claim 2 recites a method of reducing undecavertone (achiral) by contacting undecavertone with an alcohol dehydrogenases wherein the contacting results in a product having enantiomeric excess equal to or greater than about 94%, wherein dependent claim 20 recites the (R)-enantiomer at equal to or greater than about 94% excess.  As such, claim 20 reciting an enantiomeric excess of (R)-enantiomer equal to or greater than about 94% from achiral undecavertone requires the alcohol dehydrogenase to preferentially have selectivity for (R)-undecavertol as a product or substrate.
Analysis
The specification provides for five working examples employing an alcohol dehydrogenase, Examples 1-4 and 6.  In each of working Examples 1, 2 and 6, an alcohol dehydrogenase is contacted with a racemic mixture of undecavertol to produce a large (over 94%) excess of (R)-trans-undecavertol indicated that (S)-undecavertol is utilized as a substrate by the alcohol dehydrogenase.  In Example 3, an alcohol dehydrogenase is contacted with undecavertone to produce an enriched (S)-undecavertol product such that the alcohol dehydrogenases is highly selective for (S)-undecavertol.  Example 4 contacts an alcohol dehydrogenase with undecavertone to produce an enriched (R)-undecavertol product such that the alcohol dehydrogenases is highly selective for (R)-undecavertol
A total of three alcohol dehydrogenase are employed in the working examples.  In Example 1, the alcohol dehydrogenase is identified as “KRED-P1-B10” obtained from Codexis, Inc.  In Examples 3 and 4, the alcohol dehydrogenase is identified as “KRED-P3-G09” obtained from Codexis, Inc. In Examples 2 and 6, the alcohol dehydrogenase is identified as “ADH-87” obtained from c-LEcta GmbH.  As such, “KRED-P3-G09” is an (S)-undecavertol selective alcohol dehydrogenases and the other two alcohol dehydrogenases are (R)-undecavertol selective.
In a declaration filed by applicant dated 06/28/2022, declarant states (page 2):

    PNG
    media_image1.png
    246
    665
    media_image1.png
    Greyscale

	The declaration, paragraph 11, states:
Codexis is a commercial advertisement for a Ketoreductase CARED) screening kit.
The Office alleges that based upon the teachings of Codexis, one of ordinary skill in the art would
have had a high chance of identifying an appropriate alcohol dehydrogenase catalyzing
stereospecific oxidation of undecavertol utilizing the Codexis screening kit. The Codexis
advertisement is based on approximately 70 successful “projects”, which is interpreted as
substrates. However, acetophenone is the only substrate disclosed in Codexis. In particular,
Codexis discloses that acetophenone is a general substrate for nearly all of the ketoreductases in
its kit. In addition, 70 substrates is not representative of the genus of known substrates.
Codexis discloses that selectivity for each enzyme can be very substrate specific (page 1, last
paragraph), but not a single example is provided. It is up to a skilled artisan to try the Codexis
enzymes for different substrates. There is no disclosure or suggestion in Codexis that its kit
contains at least one alcohol dehydrogenase capable of oxidizing undecavertol in a stereospecific
manner.

However, the best evidence of record indicates that alcohol dehydrogenases, as a generic class, do not have a high stereoselectivity for undecavertol.  Biermann et al. (A Highly Efficient and Sustainable Biocatalytic Oxidation Process toward (R)‑Undecavertol, Org. Process Res. Dev. 26 (2022): 2021-29), “disclose biotransformation to produce (R)-undecavertol from a racemic mixture using a highly (S)-selective alcohol dehydrogenase in the oxidative direction.” Biermann et al., abstract.  In order to identify a “highly (S)-selective alcohol dehydrogenase,” “c-LEcta performed an extensive screening of 220 enzymes from their in-house ADH library. The library consists of a collection of ADH enzymes described in the literature, cloned from metagenomic screenings, and engineered variants. Three ADHs were subsequently chosen for further investigation at Givaudan. The comparison included ADH-87, ADH-112, and ADH-169, which were tested at 1 unit mL−1 with a moderate substrate concentration of 0.5 M.” Biermann et al., abstract, page 2022, left col.
	The above is understood as a description that, at best, only a small minority of alcohol dehydrogenases are highly selective for either (S)- or (R)-undecavertol.  Further, just as the Codex® screening kit (previously cited and discussed in the declaration) teach that the identification of an alcohol dehydrogenases utilizing a specific substrate, with or without stereoselectivity, requires extensive screening, Biermann et al. indicate that high stereoselectivity for undecavertol substrate is not a general property of alcohol dehydrogenases but is only a property of some alcohol dehydrogenases wherein such alcohol dehydrogenases exhibiting stereoselectivity sufficient to produce 94% enantiomeric excess can only be identified by screening a library of alcohol dehydrogenase enzymes.  In Biermann et al., after screening 220 enzymes, apparently only three were identified having a possibility of significant stereoselectivity for undecavertol substrate.  It is noted that although Biermann et al. is not prior art just as the declaration of 06/28/2022 is not prior art.  Biermann et al. is cited for its factual teachings that high stereoselectivity for undecavertol substrate is not a common property of alcohol dehydrogenases. See MPEP 2124. 
	The ADH-87 enzyme discussed by Biermann et al. appears to be the same ADH-87 disclosed by the specification.  All three enzymes disclosed by the specification are identified only by a tradename or catalog supplied from a commercial supplier and no disclosure is made regarding the amino acid sequence or source for any of “KRED-P1-B10,” “KRED-P3-G09” or “ADH-87.”  As such, the specification does not describe any common structure or characteristic of “KRED-P1-B10,” “KRED-P3-G09” and “ADH-87” alcohol dehydrogenase that account for the high degree of stereoselectivity required by claims 1 and 2 (stereoselective for (R)- or (S)-undecavertol as to produce 94% enantiomeric excess from a racemic mixture).  Further, the ability to reproduce any of the working examples of the specification or practice of the methods of claims 1 or 2 depends upon the continued availability of “KRED-P1-B10,” “KRED-P3-G09” or “ADH-87” from Codexis, Inc., or c-LEcta GmbH, where there appears to be no public deposit of these enzymes or other source that provides for continued availability of these alcohol dehydrogenase to the ordinarily skilled artisan. 
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”  Claims 1 and 2 recite a genus of alcohol dehydrogenases having either (S)- or (R)-enantiomer selectivity for undecavertol as to produce 94% enantiomeric excess when contacted with a racemic mixture of undecavertol or achiral undecavertone, wherein such genus has no particular size restrictions and does not required any shared structural characteristics (e.g. identity to a specific amino acid sequence).  As such, there is considered to be substantial structural variation within the recited genus of alcohol dehydrogenases that includes species that can share little structural similarity with any of the three alcohol dehydrogenases disclosed by the specification. Therefore, the three alcohol dehydrogenases disclosed by the specification cannot be considered to be a representative number of species for a genus of all alcohol dehydrogenases having the required enantiomeric selectivity required by claims 1 and 2, as discussed above, wherein a representative number of species must reflect the variation within the genus.  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In view of the specification not disclosing the identity of any alcohol dehydrogenases sufficient for production of 94% enantiomeric excess as recited in terms of structure, an ordinarily skilled artisan at the time of filing cannot predict the operability of any other alcohol dehydrogenase, other than the three disclosed, within the methods of claims 1 and 2. It is noted that the working examples of the specification produce differing enantiomeric enrichment (e.g. Example 1, KRED-P1-B10 99.4% enantiomeric excess; Example 3, KRED-P2-G09) such that stereoselectivity varies between enzymes even among species having a degree of stereoselectivity.     
Further, as discussed, since the structure and other characteristics of “KRED-P1-B10,” “KRED-P3-G09” and “ADH-87” alcohol dehydrogenases are not described, the specification cannot be considered to describe relevant, identifying characteristics shared among alcohol dehydrogenases falling with the genus of alcohol dehydrogenases set forth above.
For these reasons, the specification does not provide for an adequate written description of possession of a genus of alcohol dehydrogenases characterized by stereoselective for (R)- or (S)-undecavertol as to produce 94% enantiomeric excess from a racemic mixture of undecavertol or achiral undecavertone as discussed.

	Response to arguments
	Applicant states:

    PNG
    media_image2.png
    312
    657
    media_image2.png
    Greyscale

	A proper motivation to reach the features of claims 1 and 2 does not necessarily require a priori knowledge of an alcohol dehydrogenase functional to achieve 94% enantiomeric excess as required.  Rather, such motivation requires only a reasonable expectation of success in identifying an alcohol dehydrogenase with a sufficient or worthwhile stereoselectivity wherein the exact degree of stereospecificity is “the intended result of a process step positively recited,” wherein the process step is contact between an alcohol dehydrogenase and an enantiomeric mixture of undecavertol or achiral undecavertone. See MPEP 2111.04.
	Abate et al. teach enantiomeric enrichment of a racemic mixture of undecavertol using a lipase. However, prior art including Kohl et al. (Adv. Synth. Catal. 357 (2015): 1808) (achiral) and Codex® KRED screening kit evidence that identification of alcohol dehydrogenase with sufficient stereoselectivity to resolve a mixture of enantiomers of a secondary alcohol is an arbitrary process involving unguided screening of potential enzymes.  While, as evidenced by Kohl et al., the Codex KRED screening kit has been successful in the past in identifying enzymes with stereoselectivity for a desired substrate, due to a combination of 1) Codex® KRED screening kit being one source out of several for candidate alcohol dehydrogenases, and 2) the lack of specific description of the KRED screening kit having successful stereoselectivity on otherwise non-substituted, non-aromatic secondary alcohols (i.e. undecavertol has no heteroatoms other than the secondary alcohol group), it is deemed that an ordinarily skilled artisan at the time of filing would not have had a reasonable expectation of success using the Codex® KRED screening kit as to apply it to undecavertol substrate or the corresponding undecavertone. 
Regarding claim 2 in particularly, any alcohol dehydrogenases regardless of its stereoselectivity would be useful to produce to undecavertol in any enantiomeric ratio.  There is not deemed to be sufficient motivation to pursue an alcohol dehydrogenases for such reduction of undecavertol as opposed to established chemical means for reducing a ketone to an alcohol.  Narula et al. (U.S. 2006/0178291 A1), Examples A and B, teach chemical methods for producing 4-methyl-3-decene-5-one (undecavertone) and 4-methyl-3-decene-5-ol (undecavertol).

The declaration under 37 CFR 1.132 filed 06/28/2022 has been fully considered and reviewed.  The prior rejections under 35 U.S.C. 103 have been withdrawn upon reconsideration of the prima facie rejection regarding whether an ordinarily skilled artisan would have been sufficiently motivated to pursue the identification of an alcohol dehydrogenase having stereoselectivity for enantiomers of undecavertol as discussed.  The withdrawal of the rejections under 35 U.S.C. 103 is not directly based upon the declaration dated 06/28/2022, which presents no experimental evidence.  However, paragraph 4 of the declaration is acknowledged as evidence recognizing that at least for many combinations of a secondary alcohol substrate and an alcohol dehydrogenase that a different in R group size increases the expectation that a stereoselective alcohol dehydrogenase can be identified.
Since the rejections under 35 U.S.C. 103 are withdrawn, the declaration is not addressed on a paragraph-by-paragraph basis.  However, the following is noted.
In a declaration filed by applicant dated 06/28/2022, declarant sates (page 2):

    PNG
    media_image1.png
    246
    665
    media_image1.png
    Greyscale

	Abate et al. teach a lipase having high stereoselectivity for (R)-undecavertol as a substrate.  Abate et al., Scheme 1 and Table 1.  While a lipase is not an alcohol dehydrogenase, Abate et al. teach that it is nevertheless possible for an enzyme to have a high degree of discrimination between enantiomers of undecavertol. Further, it is noted that the mechanism that allows for stereoselectivity with undecavertol substrate has not been established for any of the alcohol dehydrogenases demonstrated in the specification through any objective evidence.  It is understood in the art that stereoselectivity of an alcohol dehydrogenases can result through a mechanism that does not depend upon distinguishing between two R groups in “so-called binding pockets” based upon size or steric hinderance.
	For example, Noey et al. (Origins of stereoselectivity in evolved ketoreductases, Proc. Natl. Acad. Sci. (2015): E7065-7072), abstract, reports an alcohol dehydrogenase (i.e. ketoreductase) having enantioselectivity for the cyclic substrates 3-thiacyclopentanone and 3-oxacyclopentanone, which do not have separate R groups due to the cyclic nature of the substrate.  “Enhanced CH/π interactions between the β-CH2 group of the substrate and the phenyl ring of Tyr190 in (R)-2‡ (Fig. 9H) may be one source of the increased R-enantioselectivity with 3-thiacyclopentanone.” Noey et al., page E7070, bridging cols.  Noey et al. is cited only to establish that it is known in the art that enantioselective mechanisms are known in the art other than steric bulk of R groups, such as the CH/π interaction to orient 3-thiacyclopentanone substrate described by Noey et al.  It is noted that undecavertol contains a double-bond and pi-electrons.  However, the evidence of record does not provide for any reasonable conclusion regarding the mechanism of how the lipase of Abate et al. or the alcohol dehydrogenases demonstrated in the specification achieve selectivity between undecavertol enantiomers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652